DETAILED ACTION
Regarding Claims 2 and 9. Cancelled.
Claim Objections
Claims 8, 10-15, 19 and 19 are objected to because of the following informalities:  The claims recite “for” throughout the apparatus claims, but needs to be changed to “configured to”, as “for” merely means capable of under the BRI.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al., US-PGPUB 2016/0363956 (hereinafter Moore)

          Regarding Claim 1. Moore discloses a method providing a utility meter configured for generating meter data (Abstract; Figs. 1-5) including a consumption measurement unit for generating consumption data, a real-time clock (RTC) for time stamping the consumption data to provide interval meter data during interval meter operation, and a memory for storing the interval meter data (Paragraphs [0003]; [0024], real-time clock; Paragraphs [0036]-[0037]);
(note: the limitations “responsive to” are contingent claims. As such, under the BRI, said limitations and any proceeding limitation thereafter, do not need to be performed and therefore are not considered, and this includes the newly added claims)
(see MPEP, 2111.04. section II, Contingent Limitations, "The broadest reasonable
interpretation of a method claim having contingent limitations requires only those steps
that must be performed and does not include steps that are not required to be
performed because the condition(s) precedent are not met.)

          Regarding Claim 5. Moore discloses the utility meter comprises an electricity meter, a fuel gas meter, a water meter, or an oil meter (Paragraph [0014])

          Regarding Claim 6. Moore discloses the utility meter includes a wireless communications unit coupled to an antenna, and wherein the current time is received by the wireless communications unit (Paragraph [0014]; [0019]; Fig. 2B)

          Regarding Claim 7. Moore discloses the utility meter is exclusive of a battery (Paragraph [0075], non-existent battery)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Claims 8, 10-15, 17 and 19 are allowed, pending resolution of the claim objection as indicated above. The reason for allowance is due to the claims incorporating the allowable subject matter indicated in the previous Office Action sent on 07/15/2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857